Citation Nr: 0416537	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-02 716A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) nonservice-connected pension benefits in the originally 
calculated amount of $7,558 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the originally 
calculated amount of $7,558.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  The appellant, his widow, was awarded nonservice-
connected death pension benefits beginning May 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 determination by VA's Debt Management 
Center (DMC) in St. Paul, Minnesota, that there had been an 
overpayment of benefits to the appellant in the amount of 
$7,558.  In an April 2000 letter containing an audit of her 
account, the DMC found that this debt was properly 
established and that the amount overpaid was correct.

Also at issue in this appeal is a December 2000 determination 
of the Committee on Waivers and Compromises (COWAC) of VA 
Regional Office (RO) in Buffalo, New York.  In that decision, 
a December 2000 statement of the case (SOC), COWAC denied the 
appellant's request for waiver of the debt created by the 
overpayment of benefits to her.

The Board notes that the appellant's claims folder was lost 
or misplaced and that the records on which this decision is 
being based are from a rebuilt folder.  The Board also notes 
that her VA Form 9, Appeal to the Board, is dated in January 
2001, within the allotted 60-day post-SOC time period, see 
38 C.F.R. § 20.302(b) (2003), but was not date stamped as 
received until October 2003, after the deadline.  However, a 
Veteran Identification Data computer printout contains the 
following notation:  "Form 9 was sent in but was never 
forwarded to BVA because folder wasn't found."  In these 
circumstances, the Board considers the appellant's VA Form 9 
to have been timely filed and will adjudicate her appeal on 
the merits.


FINDINGS OF FACT

1.  The appellant's claims folder was lost or misplaced and 
subsequently rebuilt.

2.  The appellant was granted a nonservice connected pension 
in July 1999, retroactively effective from May 1, 1998.

3.  After being informed by the appellant that she was 
receiving additional income, the RO terminated her benefits 
and found that she had been overpaid in the amount of $7,558.

4.  The RO found that this debt had been validly created and 
the COWAC denied the appellant's request for waiver of the 
overpayment.

5.  The facts are in relative equipoise as to whether 
obtaining the waiver and recovery of the overpayment would be 
against equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt of $7558 was properly created.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2003).

2.  Recovery of the overpayment of $7558 in nonservice-
connected pension benefits to the appellant would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107(b), 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant was granted a nonservice-connected pension in 
July 1999, retroactively effective from May 1, 1998.  As of 
that date, the veteran was entitled to $394 per month.  As of 
December 1, 1998, that amount was increased to $400 per 
month.  The letter granting the pension also informed the 
appellant that she should tell VA immediately if her income 
changed or net worth increased.  A September 1999 letter 
reminded her to tell VA immediately if there was any change 
in income or dependents.

The appellant informed the RO by phone on December 2, 1999, 
that she was receiving additional income.  She also filed a 
Statement in Support of Claim, VA Form 21-4138, in December 
1999 with an attached Improved Pension Eligibility 
Verification Report(EVR), VA Form 21-0518-1.  In the EVR, she 
indicated that she was not employed and did not receive wages 
during the previous 12 months, and that she did not receive 
other VA benefits as a surviving spouse.  She also indicated 
under "other monthly income" that she received $479 per 
month, attributed to "Last two years of Vet. Ret."  She 
also indicated that she had about $537 in non-interest 
bearing bank accounts, $10,000 in interest-bearing bank 
accounts, $12,416 in stocks, bond, and mutual funds, and 
$15,000 in real property.  She further indicated that she 
cashed in a Life Insurance Policy for $2554, received 
interest and dividends in the amount of $320, and $855 from 
"Farmer's & Traders."  Also attached to her December 1999 
Statement in Support of Claim was a VA Form 21-8416, 
Information Concerning Medical, Legal or other Expenses, 
indicating she had paid $3,661 in health insurance and 
medical and dental expenses.

Shortly thereafter, in a December 23, 1999 letter, the RO 
thanked the appellant for notifying it of the $479 per month 
in retirement benefits she had been receiving and proposed to 
stop her payments effective May 1, 1998 (the effective date 
of her pension award) because her income exceeded the 
statutory income limitation.  The RO told her that it would 
continue payments and allow her to submit evidence for 60 
days, but that the RO could adjust her payments for the next 
60 days to reduce additional potential overpayment.  It also 
told her that she could request a personal hearing to present 
evidence or argument and that she had the right to 
representation without charge.

On March 3, 2000, the RO informed the appellant that it was 
terminating her pension payments, effective May 1, 1998, 
because it had determined that her 1998 income of $5883 
exceeded the income limitation of $5808, and that her 1999 
income of $8,126 exceeded the income limitation of $6026.  
The RO attached information on how she could reopen her 
claim, and information as to her appellate rights, including 
the right to request a hearing.

On March 16, 2000, the DMC notified the appellant that she 
owed VA $7,558.  It told her that if she did not believe she 
owed this debt or the amount was incorrect, she had the right 
to dispute it.  It also explained that she had the right to 
request a waiver of the debt and to request a hearing on this 
issue.  The RO attached detailed information concerning these 
rights and instructions for requesting a waiver.

In an April 2000 Statement in Support of Claim, the appellant 
expressed her belief that the overpayment determination was 
unjust and unwarranted.  She noted the 15 months that it took 
for her pension claim to be awarded, during which she needed 
money for living expenses.  She also stated that she had 
reported her income accurately and that the VA was at fault 
in taking a long time to adjudicate her claim.  She also 
submitted a Financial Status Report (FSR), VA Form 50-5655, 
listing her pension, compensation, or other income as $1402 
per month, including $845 in Social Security payments, $479 
in private retirement pension payments, and $78 in interest 
income.  The appellant, who was born in June 1925, also 
stated in the FSR that she was too disabled to work.  The FSR 
also indicated that her total monthly expenses were $1006 per 
month, her cash in bank as $10,537, her real estate owned as 
$15,000, and the unpaid balance on debts to her bank and 
health insurance of $14,823.  

The RO sent an April 2000 letter indicating the appellant had 
disputed the existence or amount of the $7,558 debt.  The 
letter contained an audit of her account showing the amount 
of the monthly payments, and total amounts paid to her in 
1998 and 1999, with the total overpayment being for $7,558.  
The RO concluded the debt was properly established and the 
amount of it correct, and told her that she could challenge 
this determination.  The RO also explained that her request 
for a waiver would be adjudicated after her challenge to the 
validity of the debt was resolved.  

In its December 2000 SOC, the COWAC denied the appellant's 
request for waiver of her overpayment.  The SOC cited 
38 C.F.R. §§ 1.962(b) and 1.965(b) (2003), prohibiting 
consideration of a waiver request where there is fraud, 
misrepresentation of a material fact, or lack of good faith.  
The COWAC did not find that any of these factors existed, but 
rather, considered the waiver request on its merits.  It 
stated that the appellant was "clearly and entirely at fault 
in the creation of the overpayment," noting that she had 
been notified of her entitlement to a monthly private pension 
of $479 prior to her application for the VA nonservice-
connected pension, and had the opportunity to report this 
benefit before and after the award of benefits, which in turn 
would have prevented the overpayment.  The COWAC also stated 
that financial hardship created by the burden of having to 
repay the debt had not been shown.  Although conceding that 
the appellant's usual monthly expenses exceed her regular 
monthly income from Social Security and interest income, the 
COWAC stated that her net worth was large enough to allow for 
repayment of her debt.  The COWAC cited her net worth as 
$33,710, including certificates of deposit, mutual funds, and 
bank accounts, and noted there was a debt of $15,000 incurred 
for purchase of a 1999 automobile.  The COWAC concluded that 
unjust enrichment would result if the debt was dismissed, 
that the appellant received benefits to which she was not 
entitled due to her own fault in not reporting the receipt of 
income, and that she in no way changed positions to her 
detriment by relying upon receipt of the VA pension.

In her VA Form 9, the appellant argued that she reported her 
income correctly and on time, when she received notice of the 
additional income.  She also stated she felt VA was at fault 
for the overpayment, as it did not inform her of its receipt 
of the additional income information or what they intended to 
do once they received it.  The income of $479 was temporary 
and ended in May 2000, according to the appellant, and she 
had not known the length of time for which it would be paid.  
The appellant also contested the COWAC's conclusion regarding 
her assets, as she stated that any interest or dividends were 
automatically rolled over and she received none of them for 
her daily living expenses.  Thus, she argued, these sums 
should not be considered when evaluating her financial 
status.  As to her purchase of a car, she stated that she did 
so to replace a much older car, which was necessary to her 
living in the long valley of the Southern Tier.  Finally, she 
stated that none of her bills were of a discretionary nature, 
she purchased only necessities required for daily living, and 
was very discreet and used good judgment in advising VA of 
her income as soon as she was notified of it.  She therefore 
asked for waiver of the full amount of the overpayment.


Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary of VA that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the appellant's request for 
waiver of the $7558 indebtedness.  In Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim of entitlement to 
waiver of an overpayment is not a claim to which the VCAA 
applies.  Id. at 138.  In Pruden v. Principi, No. 02-503 
(memorandum opinion of Kramer, C.J.), the Court noted that 
the issue of whether the VCAA requires the VA to provide 
notice regarding how to substantiate a timely filed request 
for a waiver of indebtedness has been submitted to a panel of 
the Court in Lueras v. Principi, No 01-834 (U.S. Vet. App. 
October. 10, 2003) (order submitting case to panel).  
See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) 
(allowing citation or reliance upon single-judge disposition 
for persuasiveness or reasoning it contains, but noting lack 
of precedential value of such dispositions).  Thus, the law 
at the time of the RO and COWAC decisions in this case and at 
the time of this Board decision does not require VCAA notice 
to the appellant as to her request for a waiver of her $7558 
overpayment.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that she may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, she may appeal.  Id.  See also 
38 C.F.R. § 1.911 (2003); VAOPGCPREC 6-98 (April 24, 1998).  
The RO fully complied with these requirements, as it 
responded to her April 2000 Statement in Support of Claim by 
reviewing the accuracy of its debt determination and, finding 
the debt properly established in the correct amount, told her 
of her right to challenge this determination prior to 
adjudication of her request for a waiver.

In addition, statutory due process requirements apply to the 
appellant's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the 
procedures for submitting the application.  38 U.S.C.A. § 
5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2003) 
(procedures for applying for waiver).  The Board finds that 
VA gave this notice to the appellant.

The RO's March 3, 2000, letter told the appellant that her 
pension benefits were being terminated due to income in 
excess of the limitations, and the March 16, 2000, DMC letter 
informed her that she had been overpaid in the amount of 
$7558 and advised her that she was responsible for repaying 
this debt unless waived.  The notice also informed her that 
she had a right to request a waiver of the overpayment and to 
have an oral hearing before a decision on the request would 
be rendered.  The notice also provided her with a description 
of the procedures for submitting an application for waiver.  
Thus, VA fulfilled the statutory obligation that it had to 
give her the information needed to prosecute her waiver 
claim.  Id.

Having found that the RO fulfilled all of the procedural due 
process requirements regarding the appellant's claim as to 
the validity of the debt and request for waiver of VA's 
overpayment, the Board will now adjudicate the merits of the 
claim concerning these two issues.


Validity of the Debt

The RO's finding that the veteran had been overpaid and that 
the amount of the debt is $7558 are valid, and she has not 
specifically challenged any aspect of either determination.  
The December 1999 RO letter accurately characterized the 
additional income of $479 per month, and the March 3, 2000, 
letter correctly calculated that the appellant's income 
exceeded the relevant income limitations.  The March 16, 
2000, DMC letter also correctly calculated the amount of the 
overpayment as $7558, as the $394 per month owed to the 
appellant from May 1, 1998 to December 1, 1998 (7 months) 
totaled $2758, and the $400 per month owed to her from 
December 1, 1998 to December 1, 1999 (12 months) totaled 
$4800.  When these amounts are added, the total is $7558, the 
precise amount that the RO stated had been overpaid.  The 
RO's calculations reflected that there was a lump sum payment 
of $5558 paid on July 21, 1999, which was for the time period 
between May 1, 1998 and July 1, 1999, and that the check 
containing the December 1999 payment of $412 had been 
returned.

Thus, because the appellant's income exceeded the statutory 
limitation as of May 1, 1998, when she began receiving her 
pension payments, the RO properly calculated the amount that 
had been paid to her after this date, and she has not alleged 
any specific challenge to either finding.  Consequently, the 
Board holds that the RO properly found and calculated the 
appellant's debt.


Waiver of Overpayment

Recovery of overpayments of any benefits should be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963(a) (2003).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "Equity and Good Conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination consideration will 
be given to the following elements, which are not all-
inclusive:

(1) Fault of the debtor, where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults, weighing fault of the debtor against 
VA fault.

(3) Undue hardship, whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment, failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) 
(2003).

By citing the relevant statutory and regulatory provisions 
concerning preclusion of waiver in cases of fraud, 
misrepresentation, or bad faith, and proceeding to address 
the merits of the waiver request, the COWAC implicitly 
determined that the indebtedness did not result from fraud, 
misrepresentation, or bad faith, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962(b), 
1.965(b) (2003).  The Board concurs with that determination.  
The Board must therefore determine if recovery of the 
overpayment would be against equity and good conscience.

Fault of the Debtor -- A copy of the appellant's application 
for pension benefits is not in the file, and it is therefore 
unclear whether and to what extent she indicated that she was 
receiving private retirement benefits at the time of her 
application.  The SOC states that she told the RO by phone of 
this additional amount on July 2, 1999, and the first actual 
indication that she told the RO is the December 8, 1999, EVR.  
In these circumstances, her actions contributed to the 
creation of the debt to the extent that she did not provide 
accurate information on her initial application and attached 
forms.  However, due to no fault of her own, the Board cannot 
determine exactly what she wrote on the application or forms 
because her claims folder was lost and had to be 
reconstructed.  Moreover, she apparently took the initiative 
in calling VA to inform us of her additional income.  Thus, 
although she was at fault in the creation of the debt, the 
degree of her fault cannot be determined due to fault on the 
part of VA, and she deserves credit for contacting VA, albeit 
belatedly, to inform us of this additional income.  This, in 
turn, mitigated against additional debt being accrued.

Undue Hardship -- The December 1999 EVR indicates the 
appellant at that time had $10,000 in an interest bearing 
bank account, $12,416 in stocks, bonds, or mutual funds, and 
$15,000 in real property, which is apparently the approximate 
value of the car she had then recently purchased.  She also 
received $2554 from a Life Insurance policy she cashed in and 
small amounts of interest and dividend payments.  The 
December 1999 Information Concerning Medical, Legal, or other 
Expenses indicated that she had paid $3,661 in health 
insurance and medical expenses.  The April 2000 FSR listed 
total monthly expenses of $1006 per month, including taxes, 
homeowner and auto insurance and income of $1402.71.  But 
$479 of that income was from the private pension payments 
that have since terminated, leaving only $923.  The appellant 
also listed unpaid balance on debts of $14,823.  Thus, while 
her assets are a somewhat substantial $37,416, at least 
$15,000 of this money is not a liquid asset to which she has 
access.  Moreover, her monthly expenses exceed her current 
income, and the amount of her interest income would decrease 
if she were to draw on the principal in her bank accounts and 
financial instruments.  The Board also notes that, at 79 
years old, she has indicated she is too disabled to work, and 
there is no evidence of record conflicting with this 
assertion.

Defeat the Purpose --The approximately $400 per month pension 
appears designed to provide running supplemental income for 
the spouse of a deceased veteran.  And in this particular 
instance, this income represents a significant portion of the 
appellant's overall monthly income, and it may resume if 
indeed she is correct that the private pension payments that 
resulted in the overpayment finding have been terminated.  
Thus, the purposes of providing supplemental continuous 
income for the spouse of a deceased veteran would be defeated 
if the overpayment is not waived.

Unjust Enrichment and Changing Position to One's Detriment -- 
The appellant would be unjustly enriched were she not 
required to refund the overpayment, as it is now clear that 
she was not entitled to this money in the first place because 
of her excessive income.  Moreover, there is no indication 
that her position changed to her detriment or that, in 
reliance on the overpayment, she relinquished a valuable 
right or incurred a legal obligation.

In sum, the appellant was somewhat at fault in the creation 
of her debt, but this should be balanced against VA's fault 
in losing her claims file, which may have resulted in the 
loss of evidence favorable to her, as well as the fact that 
she very willingly came forward with the information leading 
to the finding of overpayment.  In addition, the now 79 year 
old has no employment income and only modest income from 
Social Security payments and interest, with expenses and 
debts substantially exceeding this income.  The $7558 
represents a sizable portion of her approximately $37,000 in 
assets, only some of which are liquid anyway, and collection 
might well deprive her of basic necessities.  Although she 
was unjustly enriched by the overpayment and the overpayment 
did not change her position to her detriment, recovery could 
be said to nullify the objective for which benefits were 
intended.  

The Board finds that the evidence for and against granting 
the waiver on the ground that recovery of the overpayment 
would be against equity and good conscience is approximately 
evenly balanced.  The "benefit of the doubt" rule, 
requiring that a claim be granted when the evidence for and 
against a claim is in relative equipoise, applies to all 
claims, and not just those for service connection or the 
degree of disability.  See 38 U.S.C.A. § 5107(b) (West 2002) 
("Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant") (emphasis added); 
38 C.F.R. § 3.102 (2003) ("When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant") (emphasis added).  Thus, entitlement to waiver of 
recovery of the $7,558 overpayment to the appellant must be 
granted.




ORDER

The overpayment of VA nonservice-connected pension benefits 
in the originally calculated amount of $7,558 was properly 
created.

Entitlement to waiver of recovery of the overpayment of VA 
nonservice-connected pension benefits in the originally 
calculated amount of $7,558 is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



